Citation Nr: 0803183	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-35 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension payable at the 
housebound rate.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran does not have a single permanent disability 
evaluated as 100 percent disabling, with a separate 
disability or disabilities independently ratable at 60 
percent or more.  

2.  The veteran is not shown to be confined to his immediate 
premises.


CONCLUSION OF LAW

The requirements for special monthly pension payable at the 
housebound rate have not been met. 38 U.S.C.A. §§ 1502(c), 
1521(e) (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ. 

Notice is also to contain what is required to establish an 
effective if an award of benefits were made.  In this case, 
however, since the claim is denied, failure to address that 
is harmless. 

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in May 2004 he was afforded a formal VA 
examination.  As such, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claims.  

The veteran is in receipt of pension benefits, based on a 
total disability due to non-service connected impairments.  
Increased pension may be paid if, in addition to having a 
single permanent disability rated as 100 percent under the 
rating schedule, the veteran has a separate disability or 
disabilities independently ratable at 60 percent or more, or 
if the veteran is permanently housebound by reason of 
disability (meaning substantially confined to his/her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area).  38 U.S.C.A. §§ 1502, 1521; 38 
C.F.R. § 3.351.

Here, it is not shown that the veteran is substantially 
confined to his dwelling and the immediate premises, or that 
he is institutionalized.  Indeed, the veteran apparently 
attends his medical appointments unaccompanied, can ambulate 
unassisted for 100 feet, and has the use of an electric 
scooter.  He is clearly not confined to his premises.  

It is contended that that the veteran meets the rating 
criteria for this increased payment.  Specifically, it is 
contended that he should be considered to have a 100 percent 
rating for the loss of use of his feet, and that with his 
other disabilities, including a neurogenic bladder itself 
rated at 60 percent, he meets the criteria for this increased 
pension benefit.  

The medical evidence reflects the veteran has limited 
ambulation abilities (approximately 100 feet), has loss of 
proprioception, loss of pin prick sensation in his feet, and 
loss of pain sensation in his feet.  His gait was described 
as flat footed, and that he was unable to rise on his heals 
or toes.  (VA examination report dated in May 2004.)  
Furthermore, and as indicated above, he uses an electric 
scooter for mobility.  Even assuming, however, that this 
reflected the loss of use of each foot, the rating schedule 
only provides a 40 percent evaluation for the loss of use of 
the foot.  As such, this does not provide a basis for an 
award of the benefit sought.  

In addition, the Board observes that the veteran's right and 
left leg lower extremity disabilities are evaluated under 
Diagnostic Code 8520 as impairment of the sciatic nerve.  
Specifically, the disability to each leg is characterized as 
peripheral neuropathy and foot due to L1 burst fracture, and 
is assigned a 40 percent rating for moderately severe 
incomplete paralysis.  To meet the "single permanent 
disability rated as 100 percent under the rating schedule" 
criteria, each lower extremity would have to be rated at 80 
percent, which would combine to 96 percent, which, in turn, 
would be rounded up to 100 percent.  Combined then, with the 
veteran's other disabilities (e.g. neurogenic bladder), the 
criteria for the claimed benefit would be met.  

To be assigned an 80 percent evaluation under Diagnostic Code 
8520, however, requires complete paralysis of the sciatic 
nerve, where the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of the knee 
weakened or (very rarely) lost.  The veteran may have 
weakened flexion of the knees, but the other manifestations 
of complete paralysis of the sciatic nerve are not present.  
The veteran walks, and his feet have not been  reported to 
dangle and drop.  Accordingly, this does not provide a basis 
for an award of the benefits sought.  

As to the veteran's remaining disabilities, and whether any 
of those may warrant a separate 100 percent rating, in 
addition to neurogenic bladder rated 60 percent, they consist 
of post operative status, L1 burst fracture, rated 40 
percent; neurogenic bowel rated 10 percent; hypertension 
rated 10 percent; asthma rated 10 percent; and erectile 
dysfunction rated 0 percent.  There is no showing the veteran 
has unfavorable ankylosis of the entire spine, necessary for 
a 100 percent rating (General Rating Formula for Diseases and 
Injuries of the Spine) needed to meet the criteria for 
payment of benefits at the housebound rate.  

Likewise, the evidence does not show complete loss of 
sphincter control as to warrant a 100 percent rating for 
neurogenic bowel, (Diagnostic Code 7332), although the anal 
tone was noted to be "lax."  The veteran's hypertension 
rated under Diagnostic Code 7101 does not provide for a 100 
percent rating, and the veteran's asthma is not shown to 
produce one attack per week with episodes of respiratory 
failure or to require daily use of systemic high doses 
corticosteroids or immuno-suppressive medications as to 
warrant a 100 percent rating for it.  Diagnostic Code 6602.  
The neurogenic bladder is already evaluated at the highest 
available rating under Diagnostic Code 7542.   

Since the evidence does not show the veteran is substantially 
confined to his premises, and he does not have a single 
permanent disability rated as 100 percent under the rating 
schedule, and a separate disability or disabilities 
independently ratable at 60 percent or more, the criteria for 
payment of pension benefits at the housebound rate are not 
met.  


ORDER

Entitlement to special monthly pension payable at the 
housebound rate is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


